                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION



 RANK CARTER,

                Plaintiff,                              CIVIL ACTION NO.: 6:18-cv-107




 OFFICER FNU SULLIVAN; OFFICER FNU
 EVANS;TOOMBS COUNTY DETENTION
 CENTER NURSE; and CAPTAIN FNU
 HEREIN, all in their individual capacities.

                Defendants.



                                         ORDER


       After an independent and de novo review ofthe entire record,the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 11. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiffs Complaint for

failure to follow this Court's Orders and failure to prosecute, DIRECTS the Clerk of Court to

CLOSE this case and enter the appropriatejudgment of dismissal, and DENIES Plaintiff informa

pauperis status on appeal.          ^
       SO ORDERED,this               lay of December, 2019.




                                                                 JUDGE
                                               JTATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA
